Case: 18-30700      Document: 00514956778         Page: 1    Date Filed: 05/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-30700
                                                                               FILED
                                                                           May 14, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
WILLIAM R. ABBOTT,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-394


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       William R. Abbott, federal prisoner # 57819-083, pleaded guilty of
attempting to entice minors to engage in illegal sexual acts and of transporting
child pornography. He has appealed the district court’s judgment dismissing
without prejudice his petition for a writ of habeas corpus under 28 U.S.C.
§ 2241, in which he asserted that he is actually innocent.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30700    Document: 00514956778     Page: 2   Date Filed: 05/14/2019


                                 No. 18-30700

      Under the Savings Clause of 28 U.S.C. § 2255, a § 2241 petition that
attacks custody resulting from a federally imposed sentence may be
entertained if the petitioner shows that the remedy provided under § 2255 is
inadequate or ineffective to test the legality of his detention.      Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001); see also § 2255(e). Abbott has
failed to make the required showing that his contentions are based on a
retroactively applicable Supreme Court decision, which establishes that he
may have been convicted of a nonexistent offense and were foreclosed by circuit
law at the time when the claims should have been raised in his trial, appeal,
or first § 2255 motion. See Reyes-Requena v. United States, 243 F.3d 893, 904
(5th Cir. 2001); see also Jeffers, 253 F.3d at 830-31. The appeal is DISMISSED
AS FRIVOLOUS. See 5TH CIR. R. 42.2.
      Abbott is WARNED that any future frivolous, repetitive, or otherwise
abusive filings will invite the imposition of sanctions, which may include
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court and any court subject to this court’s jurisdiction. Abbott should
review any pending appeals and actions and move to dismiss any that are
frivolous, repetitive, or otherwise abusive.




                                        2